DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on April 28, 2020.
Claims 21-40 are pending in this action. Claims 1-20 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,145,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 of the current application merely broadens the claimed subject matter of claims 1-17 of the patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11.011,164. Although the claims at issue are not identical, they are not patentably distinct from each other the claimed language of claims 21-40 of the current application merely broadens the claimed subject matter of claims 1-20 of the patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell (US 7,596,568).
As per claim 21, McConnell discloses, a system to generate voice-activated threads in a networked computer environment, comprising: 
a natural language processor component executed by a data processing system to: receive first input audio signal detected by a sensor of a first client computing device (col. 4, line 63-col. 5, line 5, microphone input inherently be audio signal.); 
parse the first input audio signal to identify a first request (claim 1 and col. 7, line 41-col. 8, line 19); 

a digital component selector executed by the data processing system to select a digital component provided by a digital component provider device based on the first request, and transmit the digital component to the first client computing device (Fig. 1); 
an action handler component executed by the data processing system to select a first action data structure based on the first request, the first action data structure associated with a first service provider device (col. 6, lines 3-23, col. 8, lines 20-29, and col. 9, line 36-col. 10, line 62); 
the action handler component to: convert the response entity based on an expansion policy associated with the first client computing device and into a format associated with a field in the first action data structure (col. 6, lines 3-32, col. 7, lines 46-66 and col. 11, lines 21-63); 
store the response entity in the format associated with the field in the first action data structure (col. 11, lines 21-63); and 
an interface of the data processing system to transmit the first action data structure to the first service provider device to fulfill the first request (col. 11, line 64-col. 12, line 22). 
 
As per claim 22, McConnell discloses, -2-4810-8773-4459.1Atty. Dkt. No. 098981-6061 (GGL-094USCN2)the digital component selector to transmit the digital component to a local digital assistant executing on the first client computing device (col. 5, lines 6-55).  

 
As per claim 24, McConnell discloses, comprising: the digital component selector to select the digital component via a real-time content selection process that comprises determines a score and a rank for each of a plurality of digital components to cause selection of a highest scoring and ranking digital component of the plurality of digital components (col. 9, line 3-col. 12, line 22).  

As per claim 25, McConnell discloses, comprising: the digital component selector to select the digital component configured to fulfill the first request, wherein the digital component is different from the first action data structure (col. 9, line 3-col. 12, line 22).  

As per claim 26, McConnell discloses, comprising: the digital component selector to select the digital component associated with a second service provider device different from the first service provider device, wherein the digital component is configured to fulfill the first request (col. 9, line 3-col. 12, line 22).  

As per claim 27, McConnell discloses, comprising: the action handler component to transmit a first audio-based input request to the first client computing device based at least on a second field in the first action data structure; the natural language processor component to receive a second input audio signal detected by the sensor of the first 

As per claim 28, McConnell discloses, comprising: the natural language processor component to receive a second input audio signal detected by the sensor of the first client computing device; the natural language processor component to parse the second input audio signal to identify a second request; the action handler component to select a second action data structure based on the second request, the second action data structure associated with the first service provider device; the natural language processor component to parse, the second input audio signal to identify a second response entity in the second input audio signal; and the action handler component to determine not to expand the second response entity based on the expansion policy associated with the first client computing device (claim 1).  

As per claim 29, McConnell discloses, comprising: the natural language processor component to map the response entity to the field in the first action data structure (col. 9, line 3-col. 12, line 22).  

As per claim 30, McConnell discloses, comprising: the action handler component to determine that the response entity comprises a second format not associated with the 

As per claims 31-40, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 21-30, because corresponding claims have similar limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piernot et al. (US 2019/0102378) discloses, rule-based natural language processing, where determining whether the input expression pattern matches a respective expression pattern of each of a plurality of intent definitions.
	Pasupalak et al. (US 2017/0228367) discloses, conversational agent, where a natural language processing engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 10, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656